DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020, 12/03/2021 and 01/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Chang et al. (20130306480 A1) in view of Afshari et al. (8891006 B2).

Regarding claim 1, Chang et al. discloses a liquid lens module (see Fig. 4A-4C, for immediate reference Annotated Fig. 4A is provided below), comprising: 
a liquid lens (200) comprising first to Mth   individual electrode sectors (where “M” is a positive integer of 2 or greater, See annotated Fig 4A, as illustrated Mth electrode within layer150) and first to Nth common electrode sectors (where “N” is a positive integer of 1 or greater See annotated Fig 4A, as illustrated Nth electrode within layer162); 
a lower cover configured to surround the liquid lens together with the upper cover (as illustrated elements 150-170-190 forms upper cover and elements 130-162-110 forms lower cover.
Paragraph [0064]-[0066] discloses operation of applying voltage to electrodes for forming varying lens surfaces having inherent structure of connecting electrodes to external voltage source with controller as illustrated in Fig 5)
Chang et al. does not specifically teach or suggest an upper cover comprising first to Mth individual terminals electrically connected to the first to Mth individual electrode sectors, respectively, and exposed in a first direction perpendicular to an optical axis of an image sensor; and
the lower cover comprising first to Nth common terminals (where 1≤n≤N) electrically connected to the first to Nth common electrode sectors, respectively, and exposed in the first direction.
Afshari et al. discloses (see Fig. 10 and Fig. 11) an upper cover (50) comprising first to Mth individual terminals (solder ball 60 as shown forming terminals) electrically connected to the TLCL inherently connected to electrode sectors i.e. connection between TLCL and mounting substrate, also pathway element 62 forming electrical connection, and exposed in a first direction perpendicular to an optical axis of an image sensor (as illustrated in the Figure 10-11). Similarly forming electrical connection between bottom electrode and mounting substrate is duplication of the connection structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide electrical connection between electrodes of fluidic lens and external voltage source by forming printed circuit on top cover as well as bottom cover as disclosed by Afshari et al. and formed similar connection to the device of Chang et. al. to provide external source connection and control the device size (as stated in column 6 line 11-35).

    PNG
    media_image1.png
    573
    780
    media_image1.png
    Greyscale

Regarding claim 2, Chang et al. discloses a liquid lens module (see Fig. 4A-4C) the lower cover comprises: a cover frame (130) disposed so as to surround a side portion of the liquid lens; and 
Chang et al. does not specifically teach or suggest  a connection substrate disposed so as to surround the liquid lens together with the cover frame, the connection substrate comprising the common terminals connected to the first to Nth common electrode sectors.
Afshari et al. discloses (see Fig. 10 and Fig. 11) a connection substrate (16, 52 as in Figs. 8-11) disposed so as to surround the liquid lens together with the cover frame, the connection substrate comprising the common terminals connected to the first to Nth common electrode sectors (inherent to connection structure as in Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide electrical connection between electrodes of fluidic lens and external voltage source by forming connection structure as disclosed by Afshari et al. and formed similar connection to the device of Chang et. al. to provide external source connection and control the device size (as stated in column 6 line 11-35).

Regarding claim 3, Afshari et al. further discloses (see Fig. 10 and Fig. 11) the connection substrate (16+54) comprises: a substrate frame (52); outer terminals (62) protruding from an outer side of the substrate frame in the first direction, 
Chang et al. in view of Afshari et al. do not stated specifically the outer terminals corresponding to the common terminals; and first to Nth inner terminals protruding from an inner side of the substrate frame so as to be in contact with the first to Nth common electrode sectors, respectively It would have been an obvious matter of design choice to form the outer terminals corresponding to the common terminals; and first to Nth inner terminals protruding from an inner side of the substrate frame so as to be in contact with the first to Nth common electrode sectors, since applicant has not disclosed solves any stated problem or is for any particular purpose and forming such configuration is well known in the art.

Regarding claim 4, Afshari et al. further discloses (see Fig. 10 and Fig. 11) the upper cover comprises: first to Mth upper contact portions (60) disposed to be in electrical contact with the first to Mth individual electrode sectors (62 in contact with upper electrode), respectively; and first to Mth upper connection portions electrically connecting the first to Mth upper contact portions to the first to Mth individual terminals, respectively.

Regarding claim 6, Chang et al. in view of Afshari et al. discloses a liquid lens module  (see Fig. 4A-4C) as in claim 1 except the lower cover comprises: first to Nth lower contact portions disposed to be in electrical contact with the first to Nth common electrode sectors, respectively; and first to Nth lower connection portions electrically connecting the first to Nth lower contact portions to the first to Nth common terminals.
Afshari et al. discloses upper cover with conductive pathway and solder ball for electrical connection with substrate and electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide electrical pathway and electrical connection and mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co , 193 USPQ 8 and change in shape and size according to adjustment for connecting area is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 11, Chang et al. discloses the upper cover (490 as in Fig. 6) comprises first and second outer side surfaces disposed so as to face each other in the first direction, and wherein the first to Mth individual terminals are disposed on at least one of the first or second outer side surface ( inherent to connection to electrode)..

Regarding claim 12, Chang et al. discloses the upper cover (490 as in Fig. 6) the upper cover comprises an upper opening disposed at a position oriented in an optical-axis direction (as shown with light entering direction consist of optical opening , parallel to the optical axis) , and wherein the lower cover (110) comprises a lower opening disposed at a position corresponding to the upper opening in the  second direction (Fig. 4c shows opening by I as electrode connection).

Regarding claim 13-14, Chang et al. in view of Afshari et al. discloses a liquid lens module  (see Fig. 4A-4C) as in claim 12 except an adhesive member disposed in at least one of a first space between the upper cover and the liquid lens or a second space between the lower cover and the liquid lens.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive to join individual components to form unitary piece and applying adhesive to a specific surface  since Chang et al. forms unitary piece by combining upper substrate, lower substrate, spacers and various components such modification is well known in the art.

Regarding claim 15, Chang et al. in view of Afshari et al. discloses (490 as in Fig. 7) a first width in a third direction (width of 480 in perpendicular to optical axis direction) of individual electrode sector disposed at a corner of the liquid lens among the first to Mth individual electrode sectors is smaller than a second width in the third direction of individual electrode sector disposed at a side of the liquid lens among the first to Mth individual electrode sectors (width of 480 in optical axis direction is different), and wherein the third direction is perpendicular to an optical-axis direction or a second direction parallel to the optical axis, and is perpendicular to the first direction.

Regarding claim 16, Afshari et al. discloses (See fig. 10) the first to Mth upper contact portions (conductors 62) have shapes protruding toward the first to Mth individual electrode sectors, respectively.

Regarding claim 18-20, Afshari et al. discloses (See fig. 10) the first to Nth lower contact portions (18 are contact portion and protruding)  have shapes protruding toward the first to Nth common electrode sectors connected electrically, respectively (they are electrically connected to the electrode and.


Regarding claim 9, Chang et al. discloses a lens assembly (see Fig. 4A-4C and 5), comprising: 
a holder (320) comprising one sidewall and an opposite sidewall; and a liquid lens module (200 as shown with ellipse) disposed in the holder
the liquid lens module disposed in the holder (as illustrated in Fig. 5) and the liquid lens module comprising liquid lens (200) comprising “M”  individual electrode sectors (where “M” is a positive integer of 2 or greater, See annotated Fig 4A, as illustrated Mth electrode within layer150) and “N” common electrode sectors (where “N” is a positive integer of 2 or greater See annotated Fig 4A, as illustrated “N” electrode within layer162); 
a lower cover configured to surround the liquid lens together with the upper cover (as illustrated elements 150-170-190 forms upper cover and elements 130-162-110 forms lower cover.
Paragraph [0064]-[0066] discloses operation of applying voltage to electrodes for forming varying lens surfaces having inherent structure of connecting electrodes to external voltage source with controller as illustrated in Fig 5)
Chang et al. does not specifically teach or suggest an upper cover comprising “M” individual terminals electrically connected to the “M” individual electrode sectors, respectively, and exposed through at least one of the first opening or the second opening; and
the lower cover comprising first to Nth common terminals (where 1≤n≤N) electrically connected to the first to Nth common electrode sectors, respectively, and exposed through at least one of the first opening or the second opening.
Afshari et al. discloses (see Fig. 10 and Fig. 11) an upper cover (50) comprising “M” individual terminals (solder ball 60 as shown forming terminals) electrically connected to the TLCL inherently connected to electrode sectors i.e. Connection between TLCL and mounting substrate, also pathway element 62 forming electrical connection, and exposed in a first direction perpendicular to an optical axis of an image sensor (as illustrated in the Figure 10-11). Similarly forming electrical connection between bottom electrode and mounting substrate is duplication of the connection structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide electrical connection between electrodes of fluidic lens and external voltage source by forming printed circuit on top cover as well as bottom cover as disclosed by Afshari et al. and formed similar connection to the device of Chang et. al. to provide external source connection and control the device size (as stated in column 6 line 11-35).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Chang et al. (20130306480 A1) in view of Afshari et al. (8891006 B2) and further in view of Chung (7663823 B2).

Regarding claim 7, Chang et al. in view of Afshari et al. discloses a liquid lens module  (see Fig. 4A-4C) as in claim 1 except the upper cover comprises a plurality of protrusions protruding from a first contact surface formed to be in contact with the lower cover, and wherein the lower cover comprises a plurality of recesses formed in a second contact surface, formed to be in contact with the upper cover, at positions corresponding to the plurality of protrusions, the plurality of recesses having a shape corresponding to the plurality of protrusions.
Chung discloses ( see Fig. 2 and Fig. 8) the upper cover (8) comprises a plurality of protrusions (8c) protruding from a first contact surface (bottom surface of support rod 8a) formed to be in contact with the lower cover (1), and wherein the lower cover comprises a plurality of recesses (1f) formed in a second contact surface (top surface of support rod 1a), formed to be in contact with the upper cover, at positions corresponding to the plurality of protrusions, the plurality of recesses having a shape corresponding to the plurality of protrusions (as illustrated in Fig. 8, protrusion 8c of upper cover 8 fitted in recess 1f of lower cover 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide protrusion on upper cover and recess on lower cover as disclosed by Chung with the device of Chang et al. in view of Afshari et al. for the purpose of holding lens assembly and properly aligning upper cover with lower cover (as stated in column 7 line 31-39).

Regarding claim 8, Chang et al. in view of Afshari et al. and Chung discloses a liquid lens module  (see Fig. 4A-4C) as in claim 1 except the upper cover comprises a plurality of recesses formed in a first contact surface formed to be in contact with the lower cover, and wherein the lower cover comprises a plurality of protrusions protruding from a second contact surface, formed to be in contact with the upper cover, at positions corresponding to the plurality of recesses, the plurality of protrusions having a shape corresponding to the plurality of recesses.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide  the upper cover with a plurality of recesses formed in a first contact surface and the lower cover with a plurality of protrusions protruding from a second contact surface for holding with proper alignment lens assembly by joining upper cover with lower cover , since it has been held that a mere reversal of the essential working parts of a device (i.e. changing formation of protrusion from upper cover to lower cover and formation of recess from lower cover to upper cover) involves only routine skill in the art. In re Einstein, 8 USPQ 67.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Humpston et al (20070147816 A1) in view of Chang et al. (20130306480 A1) and further in view of Afshari et al. (8891006 B2) .

Regarding claim 10, Humpston  et al. discloses a camera module (10, see Fig. 1-4), comprising: 
an image sensor (12, 16); 
a lens assembly disposed in an optical-axis direction of the image sensor (all components attached to surface 24 of cover 20 forms lens assembly); and 
a main board (70)  on which the image sensor (12) is disposed, the main board being configured to supply a driving voltage (see paragraph [0022]), 
Humpston  et al. does not teach a specific structure wherein the lens assembly comprises: 
a holder comprising one sidewall having a first opening and an opposite sidewall having a second opening formed to face the first opening in a first direction perpendicular to the optical-axis direction; and 
a liquid lens module disposed in the holder, and 
wherein the liquid lens module comprises: 
a liquid lens comprising “M” individual electrode sectors (where “M” is a positive integer of 2 or greater) and “N” common electrode sectors (where “N” is a positive integer of 2 or greater); 
an upper cover comprising first to Mth individual terminals electrically connected to the first to Mth individual electrode sectors, respectively, and exposed through at least one of the first opening or the second opening; and 
a lower cover configured to surround the liquid lens together with the upper cover, the lower cover comprising first to Nth common terminals (where 1≤n≤N) electrically connected to the first to Nth common electrode sectors and exposed through at least one of the first opening or the second opening.
Chang et al. in view of Afshari et al. discloses a lens assembly (see Fig. 4A-4C and 5), comprising: 
a holder (320) comprising one sidewall and an opposite sidewall; and a liquid lens module (200 as shown with ellipse) disposed in the holder
the liquid lens module disposed in the holder (as illustrated in Fig. 5) and the liquid lens module comprising liquid lens (200) comprising “M”  individual electrode sectors (where “M” is a positive integer of 2 or greater, See annotated Fig 4A, as illustrated Mth electrode within layer150) and “N” common electrode sectors (where “N” is a positive integer of 2 or greater See annotated Fig 4A, as illustrated “N” electrode within layer162); 
a lower cover configured to surround the liquid lens together with the upper cover (as illustrated elements 150-170-190 forms upper cover and elements 130-162-110 forms lower cover.
Paragraph [0064]-[0066] discloses operation of applying voltage to electrodes for forming varying lens surfaces having inherent structure of connecting electrodes to external voltage source with controller as illustrated in Fig 5)
Chang et al. does not specifically teach or suggest an upper cover comprising “M ”individual terminals electrically connected to the “M” individual electrode sectors, respectively, and exposed through at least one of the first opening or the second opening; and
the lower cover comprising first to Nth common terminals (where 1≤n≤N) electrically connected to the first to Nth common electrode sectors, respectively, and exposed through at least one of the first opening or the second opening.
Afshari et al. discloses (see Fig. 10 and Fig. 11) an upper cover (50) comprising “M” individual terminals (solder ball 60 as shown forming terminals) electrically connected to the TLCL inherently connected to electrode sectors i.e. Connection between TLCL and mounting substrate, also pathway element 62 forming electrical connection, and exposed in a first direction perpendicular to an optical axis of an image sensor (as illustrated in the Figure 10-11). Similarly forming electrical connection between bottom electrode and mounting substrate is duplication of the connection structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide camera module using liquid lens as per Chang et al. provide in place of Liquid optical element of Humpston et al. for the purpose of providing digitally controllable functionality  (see paragraph [0065] of Chang et al.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, although the prior art teaches examples of configuration of liquid lens, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 5, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	Claim 17 is dependent on objected claim 5, and objected for the same reason
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        November 19, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872